Case 5:20-cv-01126-SB-SHK Document 52 Filed 09/29/20 Page 1 of 2 Page ID #:334


                                                                               September 29, 2020
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA



 In the Matter of the Creation of the
                               )
 Calendar                      )                          ORDER OF THE CHIEF JUDGE
                               )
 of                            )                                     20-137
                               )
 Judge STANLEY BLUMENFELD, JR. )
                               )

       Pursuant to the recommended procedure adopted by the Court for the creation of the
 calendar of Judge Stanley Blumenfeld, Jr.,

       IT IS HEREBY ORDERED that the following cases are hereby transferred from the
 calendar of Judge Jesus G. Bernal to the calendar of Stanley Blumenfeld, Jr.:

     2:20-cv-01204-JGB                  In Re Fargo Trucking Company, Inc.
     2:20-cv-03791-JGB-PD               James H. Fisher v. R.C. Johnson
     5:14-cv-00364-JGB-SPx              Raymond Nichols et al v. City of Riverside et al
     5:18-cv-02201-JGB-KKx              Bruce De Villing v. Sabert Corporation et al
     5:18-cv-02594-JGB-SPx              Temecula M.O.B., LLC v. Builder Services Group,
                                        Inc. et al
     5:19-cv-00401-JGB-KKx              Salvador Canava v. Rail Delivery Service Inc et al
     5:19-cv-00423-JGB-KKx              Table De France, Inc. v. DBC Corporation et al
     5:19-cv-01228-JGB-SHKx             Jones-Covey Group, Inc. v. United States of
                                        America
     5:19-cv-01449-JGB-SHK              Derrick James Butler v. Raymond Madden
     5:19-cv-01900-JGB-KKx              Marceline Keller v. Swiss International Air Lines
     5:19-cv-01945-JGB-SPx              Faisal Ghous Ratcher v. Secretary of Department of
                                        Homeland Security et al
     5:20-cv-00399-JGB-KKx              Instant Brands, Inc. v. DSV Solutions, Inc.
     5:20-cv-00632-JGB-SHKx             Ruben Macias v. United States Department of
                                        Homeland Security et al
     5:20-cv-00642-JGB-SPx              Raul Uriarte Limon v. Grand Mission, LLC et al
     5:20-cv-00647-JGB-KKx              Antonio Servin v. FCA US LLC et al
Case 5:20-cv-01126-SB-SHK Document 52 Filed 09/29/20 Page 2 of 2 Page ID #:335




 In the Matter of the
 Creation of Calendar for
 District Judge Stanley Blumenfeld, Jr.                                                    2


     5:20-cv-01126-JGB-SHKx               Danielle Gamino v. KPC Healthcare Holdings, Inc.
                                          et al
     5:20-cv-01166-JGB-SPx                Denise Mejia v. United States of America, et al
     5:20-cv-01408-JGB-SPx                Francisco Valdez v. United States Attorney General
                                          et al
     5:20-cv-01551-JGB-KKx                James Rutherford v. Wienerschnitzel et al
     5:20-cv-01588-JGB-KKx                Bryan Estrada v. The Pines Apartments et al
     5:20-cv-01627-JGB-SHKx               VP Racing Fuels, Inc. v. Kyle Moose, et al
     5:20-cv-01720-JGB-DFM                Geovannie Carrera Ramirez v. Gabriel Valdez et al
     5:20-cv-01755-JGB-SPx                James Rutherford v. Yunan C. Future Inc., et al
     5:20-cv-01823-JGB-SPx                Wells Fargo Bank, N.A v. Jeannete Frederick et al



 DATED: September 29, 2020
                                                         Chief Judge Philip S. Gutierrez
